Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 17, 1996, as amended by the judgment of resentence, same court and Justice, rendered August 5, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 5 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.